DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/18/2020 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/08/2020 and 03/10/2021 were filed after the mailing date of the Final Rejection on 06/25/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 09/18/2020.  The applicant(s) amended claims 1, 9, and 17.

Response to Arguments
Applicant's arguments filed 09/18/2020 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 103
Claims 1-2, 9-10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mohajer et al. (US 10418032 B1) in view of Procopio et al. (US 8458197 B1).

Regarding claims 1, 9, and 17, Mohajer teaches:
“receiving natural language input from a user as part of an ongoing human-to-computer dialog between the user and an automated assistant operated by one or more of the processors, wherein one or more topics raised previously during the ongoing human-to-computer dialog are stored in memory as part of a contextual data structure associated with the ongoing human-to-computer dialog” (col. 3, lines 42-49; ‘The 
“contextually filtering a subset of one or more grammars associated with the previously-raised one or more topics from a superset of grammars associated with a plurality of respective topics, wherein the contextually filtering is based on one or more respective measures of relevance of the previously-raised one or more topics to the ongoing human-to-computer dialog” (col. 22, lines 4-19; ‘In other embodiments that use precise grammars and tighter semantics, parsing and interpretation are responsible for identifying intents. In the context of multiple domains, there are a number of possible parses for `How about China,` with corresponding interpretations and intents.’ ‘The pattern match for incomplete patterns looks in the dialog history for a recent intent that matches. Here, the Bridal Gift incomplete interpretation will fail, while the geography interpretation will succeed, due to the previous intent.’; Each domain is associated with a pattern. Using dialog history for context, the pattern associated with geography is filtered.; col. 22, lines 20-23; ‘The phrase `How about` matches an incomplete pattern 
“parsing the natural language input based on the contextually-filtered one or more grammars to generate one or more parses” (col. 22, lines 4-19; ‘Here, the Bridal Gift incomplete interpretation will fail, while the geography interpretation will succeed, due to the previous intent.’ The geography interpretation of ‘How about China’ is a parsing based on contextually-filtered grammar.);
“generating, based on one or more of the parses, a natural language response” (col. 5, lines 31-38; ‘The assistant then takes a turn to return a response; the system's response to the user may be a combination of verbal, written, or audio-visual output.’);
“outputting the natural language response to the user using one or more output devices” (col. 5, lines 31-38; ‘The assistant then takes a turn to return a response; the system's response to the user may be a combination of verbal, written, or audio-visual output.’);
“identifying one or more topics (e.g., air conditioning) raised by one or more of the parses or the natural language response” (col. 22, lines 33-52; ‘The semantic parser tries all domains that accept the pattern `show me ones <WITH_PROPERTY>` but only 
“adding the identified one or more topics to the contextual data structure” (col. 22, lines 33-52; ‘But the interpretation from the very first query (two layers back) fits the bill; it is a match. Next, a merge occurs between the previous query `show me hotels in Alexandria Va.` which has the intended effect of narrowing the hotel search with an additional condition, stored in the FILTER slot of the HOTEL_SEARCH.’).
However, Mohajer does not expressly teach:
“identifying one or more new topics raised by one or more of the parses or the natural language response”;
“adding the identified one or more new topics to the contextual data structure”; and
“elevating the measure of relevance associated with a given topic of the previously-raised topics to the ongoing human-to-computer dialog based on a measure of semantic relatedness between the given topic and the one or more new topics.”
Procopio teaches:
“identifying one or more new topics raised by one or more of the parses or the natural language response”; “adding the identified one or more new topics to the contextual data structure”; and “elevating the measure of relevance associated with a given topic of the previously-raised topics to the ongoing human-to-computer dialog based on a measure of semantic relatedness between the given topic and the one or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mohajer’s semantic parser by incorporating the topic similarity determination methods between a new topic and source topic taught by Procopio in order to elevate the measure of relevance associated with a given topic (source topic) based on a measure of semantic relatedness (similarity score). The combination would provide a way to determine and/or identify topics similar to or related to a given topic. (Procopio: col. 1, lines 36-40)

Regarding claims 2 (dep. on claim 1), 10 (dep. on claim 9), and 18 (dep. on claim 17), the combination of Mohajer in view of Procopio further teaches:
“wherein the measure of relevance associated with each given topic of the one or more topics is further determined based at least in part on a count of turns (‘very first query (two layers back)’) of the ongoing human-to-computer dialog since the given topic was last raised, wherein the count of turns since the given topic was last raised is inversely related to relevance of the given topic to the ongoing human-to-computer .

Claims 4-8, 12-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mohajer in view of Procopio, further in view of  London (US 20150142704 A1).

Regarding claims 4 (dep. on claim 1), 12 (dep. on claim 9), and 20 (dep. on claim 17), Mohajer and Procopio do not expressly teach:
“wherein the contextual data structure comprises an undirected graph comprising a plurality of nodes and a plurality of edges connecting the plurality of nodes.”
In a similar field of endeavor (virtual intelligent agent), London teaches:
“wherein the contextual data structure comprises an undirected graph comprising a plurality of nodes and a plurality of edges connecting the plurality of nodes” (par. 0058; ‘" Knowledge Tree Graphs (KTGs)," also known as "knowledge-trees" for short, are dynamic flexible data structures stored in a tangible computer-readable memory that maintains relationships between concepts and information so as to enable context and meaning to be maintained over time, by means of instantiated (filled) and uninstantiated (unfilled) slots. They may represent ontological concepts in the domain, actions and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate London’s Knowledge Tree Graphs into Mohajer’s (in view of Procopio) natural language dialog system in order to maintain relationships between concepts and information so as to enable context and meaning to be maintained over time. (London: par. 0058)

Regarding claims 5 (dep. on claim 4) and 13 (dep. on claim 12), the combination of Mohajer in view of Procopio and London further teaches:
“wherein each node of the undirected graph represents a given topic of the previously-raised one or more topics stored as part of the contextual data structure, and a count of turns of the ongoing human-to-computer dialog since the given topic was last raised” (London: par. 0060; ‘KTG templates organize concepts, actions/events, and properties in a structured hierarchy for general and specific ontology domains of the business that may need to be instantiated as KTG nodes during a dialog and may facilitate the transition from one dialog state to another.’; par. 0135; ‘Unlike VoiceXML, AVIA can dynamically access other relevant ontology domains during the dialog (e.g. for adaptive learning purposes or context changes), seamlessly incorporate and add such needed information into KTG nodes or into new KTG nodes, and determine the proper relationship of this information to other related KTG nodes.’).

claims 6 (dep. on claim 5) and 14 (dep. on claim 13), the combination of Mohajer in view of Procopio and London further teaches:
“wherein each edge connecting two nodes represents a measure of relatedness semantic between two topics represented by the two nodes, respectively” (London: par. 0135; ‘Unlike VoiceXML, AVIA can dynamically access other relevant ontology domains during the dialog (e.g. for adaptive learning purposes or context changes), seamlessly incorporate and add such needed information into KTG nodes or into new KTG nodes, and determine the proper relationship of this information to other related KTG nodes.’).

Regarding claims 7 (dep. on claim 1) and 15 (dep. on claim 9), the combination of Mohajer in view of Procopio and London further teaches:
“generating a dialog tree with one or more nodes that represent one or more interactive voice processes that have been invoked during the ongoing human-to-computer dialog” (London: par. 0122; ‘The CME may dynamically create Knowledge Tree Graphs (KTG). KTGs are dynamically created in real-time, based on KTG templates, taking into account the inputs from the various engines and are used to manage the spoken dialog with the user.’).

Regarding claims 8 (dep. on claim 7) and 16 (dep. on claim 15), the combination of Mohajer in view of Procopio and London further teaches:
“wherein one or more of the nodes is associated with one or more topics (domain)” (London: par. 0135; ‘Unlike VoiceXML, AVIA can dynamically access other relevant ontology domains during the dialog (e.g. for adaptive learning purposes or 

Regarding claim 21 (dep. on claim 20), the combination of Mohajer in view of Procopio and London further teaches:
“wherein each node of the undirected graph represents a given topic of the previously-raised one or more topics stored as part of the contextual data structure, and a count of turns of the ongoing human-to-computer dialog since the given topic was last raised” (Mohajer: col. 16, lines 47-54; ‘When adding entries to the dialog history, it is important that the depth of the dialog history remain bounded; thus, there must be a forgetting aspect in the maintenance of dialog history. This is partly due to space considerations, but memory space is not scarce; transmission times--the time needed to send the dialog history back and forth at every dialog turn is also a factor.’).

Regarding claim 22 (dep. on claim 21), the combination of Mohajer in view of Procopio and London further teaches:
“wherein each edge connecting two nodes represents a measure of semantic relatedness between two topics represented by the two nodes, respectively” (London: par. 0165; ‘There are edges (shown as arrows) between related nodes (nodes that are associated by context and/or meaning) so that any node can be reached by traversing others depending on whether they are conceptually related to one another. Intuitively, 

Conclusion
Other pertinent prior art has been listed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658